Citation Nr: 1235443	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  07-33 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left shoulder disability prior to May 26, 2010, .

2.  Entitlement to an evaluation in excess of 20 percent for left shoulder disability from September 1, 2010, to July 29, 2011.

3.  Entitlement to an evaluation in excess of 20 percent for left shoulder disability, status post total shoulder joint replacement, from September 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2010, the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. When this case was before the Board in July 2010, it was remanded for further development.  It has since been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

It is noted that the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was addressed in a June 2012 Statement of the Case, but the Veteran has not submitted a Substantive Appeal in response to the Statement of the Case.  Therefore, the Board has concluded that the Veteran is not currently seeking appellate review with respect to that issue.  The Statement of the Case and another Statement of the Case issued in June 2012 also addressed the issues of entitlement to service connection psychiatric disability and for disabilities of the cervical spine and lumbar spine.  The Veteran thereafter submitted a statement essentially indicating that he is not seeking appellate review with respect to these service connection issues.  The Board has limited its consideration accordingly.

The issue of entitlement to an evaluation in excess of 20 percent for left shoulder disability from September 1, 2012, is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Prior to May 26, 2010, the left (minor) shoulder disability was manifested by limitation of shoulder abduction to, at worst, 90 degrees without ankylosis, fibrous union, nonunion of or loss of humeral head.

2.  From September 1, 2010, to July 29, 2011, the left shoulder disability was manifested by limitation of shoulder abduction to, at worst, 30 degrees without ankylosis, fibrous union, nonunion of or loss of humeral head.


CONCLUSIONS OF LAW

1.  Prior to May 25, 2010, the criteria for a disability evaluation in excess of 20 percent for the left (minor) shoulder disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 4.73 Diagnostic Codes 5200-02 (2011).

2.  From September 1, 2010, to July 29, 2011, the criteria for a 30 percent disability evaluation and no more for the left (minor) shoulder disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 4.73, Diagnostic Codes 5200-02 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a May 2006 letter, prior to the rating decision on appeal.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained all relevant medical treatment records identified by the Veteran to include medical records from the Social Security Administration (SSA).  

VA further afforded the Veteran an appropriate VA medical examination.  The Board previously reviewed the record, determined that another VA examination was necessary to decide the claim, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded a VA examination in August 2010.  The Board has reviewed the examination report and finds substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board acknowledges the Veteran's representative's September 2012 argument that the most recent VA examination is too old and the Veteran reports worsened symptoms since his last VA examination in August 2010.  The representative notes that the last VA examination is over 2 years old.  As an initial matter, the Board finds that the mere passage of time since an examination does not, in and of itself, warrant additional development.  Moreover, the Board finds that, in regards to the claims herein decided, a new examination is not warranted as this would be asking the examiner to engage in guess work as to the state of the Veteran's condition during the periods under consideration in this case.  The August 2010 VA examination report is adequate as to the claims decided herein.  However, the Board agrees, as explained in the remand below, that a new VA examination is necessary to ascertain the current level of disability following the Veteran's total shoulder joint replacement surgery in July 2011 and expiration of the temporary total evaluation.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Evaluation of Left Shoulder (Minor Arm) Disability

The Veteran seeks an evaluation in excess of 20 percent for his left shoulder disability.  The record shows that his left shoulder is his minor arm.

During the course of this appeal, the RO assigned temporary total evaluations under 38 C.F.R. § 4.30.  The Veteran filed his claim for increase in May 2006.  At that time, his left shoulder disability was rated at the 20 percent disability level, effective from July 1976.  Effective from May 26, 2010, a 100 percent temporary total evaluation was assigned; effective from September 1, 2010, a 20 percent evaluation was assigned; effective from July 29, 2011, a 100 percent temporary total evaluation was assigned; and effective from September 1, 2012, a 20 percent evaluation was assigned.

The issues before the Board are entitlement to an evaluation in excess of 20 percent prior to May 26, 2010; from September 1, 2010, to July 29, 2011; and from September 1, 2012.

A.  Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5051, a 100 percent rating is assigned for one year following implantation of prosthesis, for either the major or the minor upper extremity.  After surgery, Diagnostic Code 5051 provides that with chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 50 percent disability rating is assigned for the minor arm and a 60 percent disability rating is assigned for the major arm.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5200 and 5203.  Under this code, 20 percent is the minimum assigned rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5051.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece, which is intermediate between favorable and unfavorable warrants a 30 percent rating in the minor shoulder.  A maximum 40 percent rating is assigned for unfavorable ankylosis of the minor shoulder, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 provides that, for limitation of motion of the arm (and shoulder), a 20 percent rating is assigned if the minor arm is limited at shoulder level or is limited to midway between the side and shoulder level (i.e., 45 degrees of abduction); and a 30 percent rating is assigned if the range of motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5202 provides that recurrent dislocation of the humerus at the scapulohumerus joint warrants a 20 percent rating for the minor arm; fibrous union of the humerus warrants a 40 percent rating for the minor arm; nonunion (false flail joint) of the humerus warrants a 50 percent rating for minor arm; loss of head (or flail joint) warrants an 70 percent rating for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, the maximum rating for impairment of the clavicle or scapula in the minor arm, whether with dislocation or nonunion with loose movement is 20 percent.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Factual Background

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The discussion and analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  

Historically, the Veteran was treated in service for subluxation of the left shoulder.  In a February 1977 rating decision, service connection for recurrent dislocation of the left shoulder was established at the 20 percent disability level, effective from July 1976.

The Veteran has a complicated medical history that is remarkable for lumbosacral disc disease, cervical facet arthropathy, and shoulder and trapezius pain, diagnosed as myofascial pain syndrome.  The Veteran has been followed by the VA pain clinic since roughly 2004.

A VA treatment note dated in December 2004 reflects good active range of motion with pain over 90 degrees and good strength.  X-rays showed mild to moderate acromioclavicular and glenohumeral joint degenerative joint disease of the left shoulder.

VA treatment records dated in 2005 reflect that the Veteran received injections from the pain clinic about every 3 months along with massage therapy every 2 weeks for left shoulder pain.  The pain was also treated with morphine sulfate and oxycodone-with adequate relief.

VA treatment notes dated in April 2005 reflect that the Veteran was seen for left trapezius pain, constant non-radicular, and that he was scheduled for a left rotator cuff repair.  He had been treated with injections to improve pain.  The Veteran reported that pain had improved, his shoulder did not hurt very badly, and that he could sleep.

Report of VA examination dated in January 2006 reflects complaints of constant left shoulder pain, worse with movement (particularly overhead movement), weather changes, and repetitive movements.  The Veteran reported weakness and daily stiffness along with episodes of dislocation and instability.  He received multiple medications from the pain clinic, with some relief, and trigger point injections.  He reported using a shoulder sling 2-3 times a month due to severe shoulder pain.  He reported that he avoids activities that involve lifting the arm over his head.  Objectively, the examiner reported that the Veteran was not in any apparent distress.  There was crepitus, but no warmth, redness, or erythema.  The left shoulder had tenderness to palpation.  Left shoulder flexion was 120 degrees and 130 degrees with assistance.  Abduction was to 90 degrees and with assistance to 120 degrees.  External rotation was to 75 degrees and internal rotation was to 50 degrees.  The Veteran reported pain with 90 degrees flexion and abduction of the left shoulder.  With repetitive motion, there was increased pain but no additional loss of range of motion.  Strength was 5/5 at the left shoulder and left elbow.  He was neurovascularly intact.  There was no evidence of muscle wasting or atrophy.  It was noted that a December 2004 MRI showed marked impingement of the musculotendinous junction secondary to hypertrophic acromioclavicular pitch joint and interference of the acromion process; there appeared to be at least a partial tear of the supraspinatus tendon; the glenohumeral joint space had findings consistent with degenerative joint disease.

In a May 2006 letter, the Veteran outlined his various pain medications and informed VA of his recent grant of SSA disability benefits.

VA treatment records dated from 2006 to 2009 reflect ongoing treatment for left shoulder pain.  A VA note dated in August 2006 reflects that the Veteran's biggest complaint at that time was left shoulder pain.  The working diagnosis was left rotator cuff tear, myofascial pain.  VA treatment notes dated from August to October 2006 show left shoulder complaints after mowing the lawn.

Report of VA examination dated in November 2006 reflects that the Veteran complained of worsening left shoulder pain and reported receiving weekly injections for the past 2 years for pain and 2 epidurals about 2-3 years ago.  The Veteran reported difficulty sleeping on his side, decreased range of motion, and increased pain with over-the-head movements.  Medications included narcotics for pain relief.  The Veteran denied prior hospitalization or surgery.  It was noted that he was right-hand dominant.  There was no joint deformity or giving way.  Clinical findings were positive for instability of the left shoulder along with pain, stiffness, and weakness.  There were no episodes of dislocation or subluxation, locking, or effusion.  There was no inflammation.  Weekly flare-ups were noted that require the Veteran to stop all activities for a period of 3-7 days.  Range of motion testing showed the following:

Plane of Motion
Active/Passive (A/P)
Pain Starts (A/P)
Pain Ends (A/P)
Flexion
0-100/130 degrees
90/90 degrees
100/130 degrees
Abduction
0-90/130 degrees
90/90 degrees
90/130 degrees
External Rotation
0-40/70 degrees
40/40 degrees
40/70 degrees
Internal Rotation
0-60/60 degrees
60/60 degrees
60/60 degrees

There was no additional limitation of motion on repetitive use testing.  The examiner stated that there were recurrent shoulder dislocations and guarding of movements.  There was no joint ankylosis.  There were tenderness and crepitus over the left trapezius.  The examiner noted that the Veteran was not having any flare-up at that time so he could not opine on whether there was additional limitation of motion or functional impairment during a flare-up without resorting to speculation.  The diagnoses were residuals of left shoulder recurrent dislocation; cyst within the left shoulder humeral head and evidence of degenerative joint disease with glenohumeral joint per a December 2004 MRI; and rotator cuff impingement with capsular surface tear into the supraspinatus.  His condition was noted to have mostly moderate impact on his activities of daily living, but severely impacted his ability to exercise.

In a February 2007 statement, the Veteran reported that left shoulder surgery was under consideration and that he could not work, in part, due to his left shoulder disorder.

VA treatment records dated in 2009 show ongoing treatment for left shoulder pain. It was noted in May 2009 that the Veteran could "donn/doff" his shirt without pain greater than 3/10 and that he was able to continue his model airplane hobby without pain greater than 3/10.  In July 2009, the Veteran reported constant, sharp and non-radiating left shoulder pain, aggravated by overhead activity and external rotation, and relieved by rest.  He denied numbness and tingling in the upper extremities.  A May 2010 note reflects that the Veteran had increased left shoulder pain after performing mechanical work on his truck.

In April 2010, the Veteran testified before the undersigned VLJ that he was awaiting VA approval for VA fee-basis shoulder surgery and that he had been experiencing worsening left shoulder pain.

Private medical records dated in May 2010 reflect that the Veteran underwent surgical resurfacing of the humeral head with osteoplasty to accommodate implant; repair of acute rotator cuff perforation/tear; and autograft bone grafting to shoulder implant area.  It was noted that the Veteran was too young and active to have a full total shoulder arthroplasty.  It was further noted that the Veteran had managed his traumatic osteoarthritis of the left shoulder for the past several years with injections, physical therapy, and activity modification.  Pre-surgical evaluation of the left shoulder indicated that there was no gross muscle weakness of the upper extremities; deep tendon reflexes were intact at the biceps, triceps, and brachioradialis.  Coordination of the finders and hands was normal.  The left shoulder had flexion from 0-120 degrees; forward elevation and abduction had crepitus and pain; internal rotation had pain and crepitus at the L5 level; and external rotation to 30 degrees.  There was no instability.  The impression was degenerative joint disease of the left shoulder.  It was felt that he was a candidate for shoulder resurfacing procedure.

A June 2010 private medical record reflects that the Veteran's left shoulder status post resurfacing would require 4 months to rehabilitate.

Report of VA examination dated in August 2010 reflects complaints of increased pain and restricted range of motion since the Veteran's May 2010 surgery.  The Veteran reported symptoms of giving-way, instability, pain, stiffness, weakness, incoordination, decreased speed of the joint, episodes of dislocation or subluxation several times a year, swelling and tenderness.  The examiner stated that there were recurrent shoulder dislocations and guarding of movements at shoulder level only.  Range of motion testing showed as follows:

Plane of Motion
Active
Pain Starts 
Pain Ends 
Flexion
0-60 degrees
30 degrees
60 degrees
Abduction
0-60 degrees
30 degrees
60 degrees
External Rotation
0-20 degrees
0 degrees
20 degrees
Internal Rotation
0-20 degrees
0 degrees
20 degrees

There was no additional limitation of motion on repetitive use testing or pain, fatigue, weakness, or incoordination noted with repetitive use.  Passive range of motion was unchanged from active range of motion.  There was significant atrophy in the posterior compartment of the shoulder.  There was no joint ankylosis.  The impression was multiple tears of the left shoulder rotator cuff muscles status post surgical repair in May 2010 with severe residual left shoulder pain and weakness.  His condition was noted to prevent him from performing chores, exercise, sports, and driving, and to severely impair his other activities of daily living.

A private treatment note dated in August 2010 reflects that the Veteran was doing yard work and boat work; that he might benefit from physical therapy; that he had had poor progress and would need to be followed for another 6 months.  He was cleared for physical therapy exercises with a range of motion from 0-150 degrees with no restrictions and full weight bearing for a period of twice a week for 6 weeks.

Private treatment records dated from September to November 2010 reflect that the Veteran participated in physical therapy to improve his left shoulder strength, range of motion, and flexibility.  A note dated in September 2010 reflects that the Veteran participated in physical therapy for the left shoulder and that he had completed all functional shoulder overhead reaching and lifting activities with no complaint of increased shoulder pain.  After treatment, the Veteran reported that his shoulder felt better.  Physical examination disclosed left shoulder tenderness with palpation.  The range of motion was 141 degrees for flexion; 60 degrees of abduction; and 90 degrees on internal and external rotation.  Strength on the left was 3/5.  A physical therapy note dated in October 2010 shows that the Veteran had difficulty with overhead reaching activities, but felt good after treatment.  Physical examination showed 95 degrees of flexion and abduction; internal rotation at sacral level; external rotation at 50 degrees.  In November 2010, the Veteran reported that he could not turn the steering wheel in his car with no shoulder discomfort, noting that he had no power steering so that it normally had hurt his left arm.  Another November 2010 note shows complaints of increased left shoulder pain when reaching to the shoulder level and above.

C.  Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for left shoulder disability prior to May 26, 2010.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Neither the lay nor the medical evidence shows that the disability more nearly approximated the criteria for a higher disability rating.  38 C.F.R. § 4.7.  Also, for the period from September 1, 2010, to July 29, 2011, the Board finds that the evidence supports the assignment of a 30 percent disability evaluation under Diagnostic Code 5201 for limited motion of the left arm to 25 degrees from the side.  

Prior to May 26, 2010, the Veteran's left shoulder disability was rated at the 20 percent disability level under Diagnostic Code 5202 (Humerus, other impairment of).  The Veteran is rated at the maximum disability level under Diagnostic Code 5202 (and Diagnostic Code 5203) for recurrent dislocation of the minor arm.  Because neither the lay nor the medical evidence reflects findings of fibrous union, nonunion (false flail joint), or loss of the humeral head (flail shoulder), a rating in excess of 20 percent under Diagnostic Code 5202 is not warranted.  

The Board has further considered whether a higher evaluation is warranted under any other appropriate diagnostic criteria.  However, the Veteran's left shoulder disability was not manifested by ankylosis or arm limitation of motion to 25 degrees from the side.  VA examinations in January and November 2006 both disclosed abduction to 90 degrees, with pain also beginning at 90 degrees, and retained range of motion in all other planes.  The findings do not more nearly reflect arm motion restricted to 25 degrees from the side or ankylosis.  Therefore, a higher rating is not warranted under Diagnostic Codes 5200 (Ankylosis) or 5201 (Limitation of Arm Motion).  

From September 1, 2010, to July 29, 2011, the Board finds that the Veteran meets the criteria for a 30 percent disability evaluation and no more based on the report of the VA examination dated in August 2010 showing abduction functionally limited to 30 degrees by pain, which more nearly reflects arm motion restricted to 25 degrees from the side under Diagnostic Code 5201.  38 C.F.R. 38 U.S.C.A. §§ 4.7, 4.71a.  It is noted that Diagnostic Code 5051 is not for application because, although the Veteran had left shoulder surgery in May 2010, he did not undergo a prosthetic implant at that time, but rather had a resurfacing procedure.  See 38 C.F.R. § 4.71a, Diagnostic Code 5051.  Also, the Board finds that a higher evaluation is not warranted under any other applicable diagnostic criteria in the absence of evidence of unfavorable ankylosis, fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of humeral head (flail joint).

In regards to both the period time prior to May 26, 2010, and from September 1, 2010, to July 29, 2011, consideration has also been given to assigning a higher disability rating under 38 C.F.R. § 4.73, Diagnostic Code 5301.  However, the Board finds that the Veteran's significantly retained range of motion in all planes to include abduction to 90 degrees, at worst, prior to May 26, 2010, and abduction to 30 degrees at worse, from September 1, 2010, to July 29, 2011, more nearly approximates a moderate disability and moderately-severe disability, respectively,  rather than severe muscle group disability.  Therefore, a higher disability rating under those criteria is not warranted. 38 C.F.R. § 4.73.  The Board acknowledges the representative's argument that a separate disability rating is warranted for muscle weakness and atrophy.  However, the considerations applicable to a disability of the musculoskeletal system include functional loss due to weakness and atrophy.  See 38 C.F.R. §§ 4.40, 4.45.  Therefore, the Board finds that these symptoms are contemplated by the diagnostic criteria under 38 C.F.R. § 4.71a, and preclude a separate rating under the provisions of 38 C.F.R. § 4.73 as this would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; see also, Esteban, supra.

The Board has considered the Veteran's report of functional impairment due to left shoulder pain.  The record shows that the Veteran reported constant pain with flare-ups of severe pain caused by overhead activities, weather changes, and repetitive movements.  The Board accepts that the Veteran experiences pain and increased pain with flare-ups.  38 C.F.R. §§ 4.40, 4.45.  However, his left shoulder has shown significantly retained range of motion on evaluations during the periods of time considered here, and the Veteran reported no interference with sleep in April 2005, that he had been mowing the lawn in 2006 (which precipitated a flare-up), he could work on his model airplane hobby in 2009, and that he was performing both yard and boat work in 2010 (which precipitated a flare-up).  Report of VA examination dated in January 2006 showed pain with repetitive movement but no additional loss of range of motion, and no evidence of muscle wasting or atrophy.  Likewise, report of VA examination dated in November 2006 showed no additional limitation of motion with repetitive movement although the examiner noted some weakness.  The record shows no findings of fatigability or incoordination.  Moreover, the lay evidence does not suggest functional limitation beyond that contemplated by the current evaluations.

To the extent that the Veteran has pain, weakness, fatigability, or incoordination of the left shoulder, the Board finds that these symptoms are contemplated by the currently assigned 20 percent disability evaluation for the period prior to May 26, 2010, and by the newly assigned 30 percent disability evaluation for the period from September 1, 2010, to July 29, 2011.  

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for the higher rating than currently assigned, to include the increase granted herein, as explained and discussed above.  

The Board finds that no further staging of the current ratings is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board notes that the Veteran has not contended and the evidence does not show that during the periods decided above that he was unemployable due to his left shoulder disability so the issue of entitlement to a total rating based on unemployability due to the service-connected left shoulder disability is not a component of the issues currently before the Board.


ORDER

An evaluation in excess of 20 percent for left shoulder disability prior to May 26, 2010, is denied.

A 30 percent evaluation and no more for left shoulder disability from September 1, 2010, to July 29, 2011, is granted, subject to the criteria applicable to the payment of monetary benefits.



REMAND

In a September 2011 rating decision, the RO assigned a temporary total evaluation (100 percent) for left shoulder disability based on surgical or other treatment necessitating convalescence and following prosthetic replacement (total) of the left shoulder joint effective from July 29, 2011; and assigned a 20 percent evaluation effective from September 1, 2012, under Diagnostic Code 5051.

The Board notes that the current appeal arises from the Veteran's desire to obtain an appropriate rating for his left shoulder disability.  The record shows that the left shoulder rating has been staged during the appeal period.  It further shows that a VA examination has not been conducted since the expiration of the most recent temporary total evaluation.  As such, the Board cannot determine the current severity of the Veteran's left shoulder disorder from September 1, 2012.  38 C.F.R. § 3.159(d).

Accordingly, this matter is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  All VA treatment records dated since September 2012, should be obtained.

2.  Appropriate development should be undertaken to obtain and any private treatment records for the left shoulder since September 2012.

3.  Then, the Veteran should be scheduled for a VA examination of the left shoulder to ascertain the current severity of his left shoulder disability, to include any surgical scars.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  A complete rationale for all opinions must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


